Citation Nr: 1341850	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  05-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for asthma, in excess of 30 percent prior to, and in excess of 60 percent from September 3, 2010.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1972 to November 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the RO which, in part, denied an increase in the 10 percent evaluation then assigned for asthma.  By rating action in March 2008, the RO assigned an increased rating to 30 percent; effective from August 28, 2007.  In January 2010, the Board remanded the appeal for additional development.  

In September 2011, the Board assigned an increased rating to 30 percent; effective from August 27, 2004, the date of the Veteran's claim for increase, and remanded the appeal for additional development.  By rating action in September 2012, the RO assigned an increased rating to 60 percent, effective from September 3, 2010, the date of a VA treatment record showing increased disability.  


FINDING OF FACT

The Veteran's asthma required daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication prior to September 3, 2010, and intermittent systemic parenteral corticosteroids use from September 3, 2010; more than one attack per week with episodes of respiratory failure or daily use of systemic high dose corticosteroids or immuno-suppressive medications have not been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation for asthma in excess of 30 percent prior to, and in excess of 60 percent from September 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.97, Part 4, Diagnostic Code 6602 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified before the undersigned at a hearing at the RO in September 2008.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his respiratory disorder under the applicable rating criteria.  

Additionally, the Veteran testified at a hearing before the undersigned at the RO in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal, indicated the evidence necessary to substantiate the claims, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to prior Board remands.  The AMC has associated all available treatment records with the claims folder and obtained adequate medical examinations and opinions.  As such, the Board finds that the agency of AMC has substantially complied with the January 2010 and September 2011 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Asthma

Initially, it should be noted that the Board has reviewed all the evidence of record, including the Veteran's STRs, private and VA treatment records and VA examinations, as well as the Veteran's testimony before the undersigned at a hearing at the RO in September 2008.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

In this case, the Veteran was examined by VA three times during the pendency of the appeal.  The evidentiary record also includes numerous VA and private outpatient records showing treatment for various maladies from 1995 to 2013.  The Veteran's complaints and the clinical findings on the VA examinations were not significantly different and showed that he suffers primarily from shortness of breath on minimal exertion.  The Veteran's respiratory problems are further complicated by the fact that he has additional disabilities, including seasonal allergies, for which service connection has been established, and nonservice-connected chronic obstructive pulmonary disease (COPD) due to his long history of smoking.  The Veteran testified that he has chronic sinus congestion daily and uses a nasal spray for relief, and that he takes albuterol daily for his asthma and an oral medication as needed.  

When examined by VA in August 2006, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and an explanation of the diagnostic findings.  The Veteran reported that he used Montelukast (oral bronchodilator) and albuterol (an inhalational bronchodilator therapy) daily when the weather was hot, and that in between times, he felt fair.  The Veteran reported that he did not require oxygen therapy and had no hospitalizations or incapacitating episodes for his asthma.  The examiner reported that a September 2004 PFT revealed post-bronchodilatory FEV-1 of 60 percent and FEV-1/FVC of 59 percent.  DLCO-SB was 82 percent predicted.  The pulmonologist indicated that spirometry showed obstructive pattern of mild impairment, significant response to bronchodilator and normal diffusion.  The assessment included persistent, moderate asthma, by history, and COPD due to smoking, not due to asthma.  The examiner commented that the Veteran's shortness of breath and dyspnea were due to a combination of asthma and COPD from smoking, but that he could not estimate what percentage of his shortness of breath was attributed to each disability separately, without resorting to speculation.  

When examined by VA in February 2008, the Veteran reported that his asthma had worsened and that he had more difficulty with shortness of breath, occasional wheezing and frequent coughing with sputum, but no hemoptysis.  He reported that he used Albuterol HFA and Montelukast daily, and three different nasal inhalers.  The examiner noted that the Veteran coughed constantly, did not follow instructions and was unable to complete the PFT study, rendering the spirometry test technically inadequate.  

When examined by VA in March 2010, the Veteran reported daily hacking without production of sputum, shortness of breath year round and not just seasonal, and use of inhalers for rescue breathing on minimal exertion.  The Veteran reported asthma attacks two to three times a week with good response to Albuterol, and wheezing and coughing two to three times a week, but not daily.  Between attacks of wheezing, the Veteran returns to baseline of regular non-distressed breathing.  There was no hemoptysis and the Veteran did not require use of a nebulizer.  On examination, the Veteran was in no acute distress and his respiratory rate was a comfortable 18, without any shortness of breath or wheezing.  His lungs were clear to auscultation and percussion and there were no rales, rhonchi or wheezing.  There was no clubbing, cyanosis or edema of the extremities, and a chest x-ray study showed the lung fields were clear with no pleural effusions or plaques.  The examiner indicated that the Veteran was unable to perform pulmonary functions studies.  

In a February 2012 addendum report, a VA physician assistant provided a list of the Veteran's medications, and noted that he used an albuterol inhaler as needed for his asthma, Flonase (steroidal inhaler) for his allergies and not for his asthma or COPD, and a mometasone inhaler (combination bronchodilator and steroid inhaler) as needed, sometimes two to three times a week - sometimes not at all.  The examiner indicated that mometasone was used for his asthma.  

In May 2013, the Board referred the claims file for a VHA opinion from a pulmonologist regarding the nature of the medications used by the Veteran for his service-connected asthma.  The examiner reviewed the claims file and included a description of the Veteran's history of treatment for his respiratory problems from 2004 to the present.  The examiner indicated that the Veteran used albuterol, daily for control of his asthma since August 2004, that he used montelukast for asthma and allergies intermittently from 2005 until 2010, and that he has been using a mometasone inhaler since February 2012.  The examiner reported that albuterol is an inhalational bronchodilator therapy, montelukast is an oral bronchodilator therapy, mometasone is an inhalational, anti-inflammatory medication.  

The Veteran's bronchial asthma is evaluated under Diagnostic Code (DC) 6602, which provides, in pertinent part, for a 30 percent evaluation with a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned with a FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned with a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; bronchial asthma requiring daily use of high dose corticosteroids or immuno-suppressive medications.  A note to DC 6602 states that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, DC 6602 (2013).  

In this case, the clinical findings prior to September 3, 2010, do not satisfy the criteria for a rating of 60 percent or higher.  While the records showed that the Veteran was treated for chronic seasonal allergies and shortness of breath on numerous occasions, his asthma was reported to be well controlled with albuterol.  However, the evidence did not show that the Veteran required at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic corticosteroids during any 12 month period prior to September 3, 2010.  Although the Veteran completed only one PFT during the pendency of this appeal, in September 2004, the results did not show FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent.  In short, the objective evidence of record showed that the Veteran's respiratory problems were well controlled with current medications, and that he did not require intermittent treatment with systemic corticosteroids of at least three courses a year.  Thus, an evaluation in excess of 30 percent prior to September 3, 2010, is not warranted.  

Similarly, the medical evidence since September 3, 2010, does not symptoms or findings compatible with the criteria for the next higher rating of 100 percent under the rating criteria.  The medical evidence does not reflect a FEV-1 or FEV-1/FVC of less than 40 percent predicted at anytime during the pendency of the appeal.  The Veteran does not claim, nor does the evidence show that he has had more than one attack per week with episodes of respiratory failure, nor does he require daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  

Applying the rating criteria to the clinical findings from the examinations during the pendency of the appeal, the Board finds that the Veteran's asthma symptomatology does not warrant a rating in excess of 30 percent prior to, or in excess of 60 percent from September 3, 2010.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2012); Thun, 22 Vet. App. at 116.  

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  The Veteran primarily complains of shortness of breath on minimal exertion.  This is not an exceptional or unusual feature of his asthma and is contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture for his asthma exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the Veteran has been unemployed for several years, the objective findings of record do not show or otherwise suggest that his asthma would preclude substantially gainful employment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An evaluation for asthma in excess of 30 percent prior to, and in excess of 60 percent from September 3, 2010 is denied.  




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


